DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 112	3
A. Claim 38 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
B. Claim 39 is rejected under 35 U.S.C. 112(d) as being of improper dependent form	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 7, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,648,899 (“Banerji”).	5
V. Claim Rejections - 35 USC § 103	9
A. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application.	10
B. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Banerji and Kim, and as evidenced by admissions in the Instant Application.	22
C. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yu in view of Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”) or (2) Yu in view of Banerji and Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”).	23
D. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2019/0157548 (“Wu”), US 6,491,978 (“Kalyanam”), and Saito, and as evidenced by admissions in the Instant Application.	24
E. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Banerji, Wu, Kalyanam, and Saito, and as evidenced by admissions in the Instant Application.	31
VI. Response to Arguments	32
Conclusion	33


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/19/2022 has been entered.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 38 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 38 reads,
38. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises selectively forming a nitrogen-rich layer less than about 7 nm in thickness at a process pressure greater than about 4.5 Torr.
Claim 7 as currently amended, however, requires the “first nitrogen-based plasma” to have a pressure of from about 1.5 Torr to about 4.5 Torr.  There is not support in the Instant Application for the first nitrogen-based plasma to have, simultaneously, a pressure of both “about 1.5 Torr to about 4.5 Torr” and “greater than about 4.5 Torr”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
B. Claim 39 is rejected under 35 U.S.C. 112(d) as being of improper dependent form 
for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 39 only requires “depositing the capping layer using plasma-enhanced chemical vapor deposition” which is already a requirement of independent claim 23, from which claim 39 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 7, 12, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,648,899 (“Banerji”).
Claim 7 reads,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure embedded in a low-k dielectric layer; 
[2] exposing the low-k dielectric layer to a first nitrogen-based plasma with a process pressure between about 1.5 Torr and about 4.5 Torr to form a nitrogen-rich protective layer within the low-k dielectric layer, prior to forming a capping layer on the conductive structure; 
[3] depositing a capping layer precursor on the conductive structure; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma to form a capping layer; 
[5] depositing an etch stop layer on the capping layer and the nitrogen-rich protective layer; and 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.

With regard to claim 7, Banerji discloses,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure 405 embedded in a low-k dielectric layer 401 [¶ ; step 301 in Fig. 3; Fig. 4A; col. 7, lines 32-41 and 62; paragraph bridging cols. 9-10; col. 12, lines 51-60; col. 20, lines 32-34]; 
[2] exposing the low-k dielectric layer 401 to a first nitrogen-based plasma with a process pressure between about 1.5 Torr and about 4.5 Torr [Fig. 3, step 303; col. ] … prior to forming a capping layer 408 on the conductive structure 405; 
[3] depositing a capping layer precursor [i.e. “source layer 408”, step 305 in Fig. 3; Fig. 4B; col. 13, lines 16 to col. 14, line 54] on the conductive structure 405; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma to form a capping layer 409 [step 307 in Fig. 3; col. 14, line 55 to col. 15, line 56]; 
[5] depositing an etch stop layer 411 on the capping layer  and the nitrogen-rich protective layer [step 311 in Fig. 3; Fig. 4E; col. 16, lines 21-49]; and 
[6a] performing a post-deposition treatment [i.e. forming an inter-layer dielectric] on the etch stop layer 411 [step 313 in Fig. 3; paragraph bridging col. 16, lines 57-67], 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer 401 from the post-deposition treatment [e.g., by serving as another layer between the low-k dielectric layer 401, along with each of the passivated layer 409 and the etch stop layer 411 to prevent plasma from the PECVD deposition process of said inter-layer dielectric from contacting the low-k dielectric 401].

With regard to feature [2], Banerji states,
The substrate is optionally pre-cleaned in an operation 303 to remove contaminants from its surface.  For example, the substrate may be pre-cleaned by exposing it to a reducing gas in a plasma (e.g., to H2 or NH3 in a plasma discharge) in order to remove copper oxide from copper surface.  In some embodiments pre-clean with H2 plasma has provided devices with particularly improved characteristics.  The process gas during pre-clean can also include a carrier gas, such as N2, He, Ar, etc.  In one example, pre-clean is performed in a PECVD chamber at a temperature of about 200-400° C., pressure of about 1.5-4 Torr and an H2 flow rate of about 4,000-10,000 sccm.  The plasma, which may contain an HF and an LF component is ignited and is sustained at a total power of 200-1000 W per one 300 mm wafer.  In some embodiments, it is preferable to use HF power at 0.1-1.5 W/cm2 and LF power at 0-0.8 W/ cm2 during the pre-clean operation.  In another example, NH3 is used instead of H2 as a reducing gas, and is flowed into the process chamber at a flow rate ranging from about 6,000 to 8,000 sccm.  An N2 carrier gas is flowed into the chamber at a flow rate of about 2,000-4,000 sccm. The pre-cleaning treatment can last several seconds, e.g., between about 6-20 seconds.
(Banerji: paragraph bridging cols. 12-13; emphasis added)
To the extent that the plasma conditions are not taken to be anticipated because , then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use ammonia instead of hydrogen with the indicated plasma conditions because Banerji suggests this substitution (id.).
Banerji discloses the same low-k dielectric e.g. “carbon-doped silicon dioxide” (Banerji: col. 7, lines 32-41) as disclosed in the Instant Application (Instant Specification: ¶ 17: “carbon doped silicon oxide”).  Banerji also uses nitrogen-based plasma conditions including a pressure range of 1.5 to 4 Torr, falling entirely within the claimed range of 1.5 Torr to 4.5 Torr that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Banerji: “about 1.5-4 Torr”; Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Banerji: “200-1000 W”; Instant Application: “about 350 Watts to about 500 Watts” or greater than 500 Watts (Instant Application: ¶¶ 24, 31).    
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Banerji creates the claimed nitrogen-rich protective layer in the surface of the low-k dielectric 401.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Finally, the process explained in Banerji (supra) “plasma pre-treatment process to remove contaminants 212 from the copper contacts 208 while forming copper surfaces 214” (id.).  Therefore, the inherently-formed nitrogen-rich protective layer necessarily occurs prior to the forming a capping layer 408 on the copper contact 405.
This is all of the elements of feature [2].

With regard to feature [4] of claim 7, Banerji states that the source layer may be, e.g. BHx (col. 13, lines 37-49) and is converted to boron nitride, BNx (col. 15, lines 5-6 and 21-31) by the second nitrogen-based plasma, using nitrogen, ammonia, hydrazine, an amine (col. 15, lines 36-44).  In addition, Banerji states that the source layer 408 can be a “metal-containing source layer” (col. 13, lines 50-67) which includes e.g. organo-cobalt compounds (col. 14, lines 1-11), which can be converted to the passivated layer 409 by the second nitrogen-based plasma using nitrogen, ammonia, hydrazine, etcetera (col. 15, lines 36-44) because the passivated layer 409 can be a metal nitride (col. 11, lines 44-50).  The formation of BN from BHx or metal nitride from the “metal-containing source layer” 408 made from an organometallic material, inherently requires “dissociating” of the source layer material because said source layer material loses the H (in the case of BHx) or the organic portion (in the case of the organometallic) to react with the nitrogen plasma to form the corresponding nitride, i.e. BN or metal nitride.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).).  
This is all of the features of claim 7.

Claims 12, 13, and 21 read,
12. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
13. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer within the low-k dielectric layer and at a distance below a top surface of the low-k dielectric layer.  
21. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
As explained under feature [2] of claim 7, Banerji discloses the same ammonia plasma treatment conditions as the same low as used in the Instant Application (Instant Specification: ¶¶ 24, 31) that results in features recited in claims 12, 13, and 21 (Instant Application: Figs. 4A-4B; ¶ 29), particularly virtually the same pressure range (i.e. 1.5 – 4 Torr in Banerji versus 1.5 – 4.5 Torr in the Instant Application) and an overlapping power range, as well as the same low-k dielectric material that is treated by said ammonia plasma.  As such, it is held, absent evidence to the contrary, that the inherently-formed, nitrogen-rich protective layer in Banerji has the same resulting features as recited in claims 12, 13, and 21, above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

V. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application. 
Claim 7 reads,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure embedded in a low-k dielectric layer; 
[2] exposing the low-k dielectric layer to a first nitrogen-based plasma with a process pressure between about 1.5 Torr and about 4.5 Torr to form a nitrogen-rich protective layer within the low-k dielectric layer, prior to forming a capping layer on the conductive structure; 
[3] depositing a capping layer precursor on the conductive structure; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma to form a capping layer; 
[5] depositing an etch stop layer on the capping layer and the nitrogen-rich protective layer; and 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.

With regard to claim 7, Yu discloses,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure 208 [copper] embedded in a low-k dielectric layer 204 [¶ 26; Fig. 2A]; 
[2] exposing the low-k dielectric layer 204 to a first nitrogen-based plasma with a process pressure … of “about 5 Torr” [¶ 31] to form a nitrogen-rich protective layer [not shown but inherent] within the low-k dielectric layer 204, prior to forming a capping layer on the conductive structure  [¶ 31: “In another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr.”]; 
[3] depositing a capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds—as further limited by instant claim 33] on the conductive structure 208 [¶¶ 32-37, 42; Fig. 2C]; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma  to form a capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; and 
[5] depositing an etch stop layer 220 on the capping layer 216 and the nitrogen-rich protective layer [¶ 49; Fig. 2E]; and
[6a]-[6b] … [not taught].

With regard to features [3] and [4] of claim 7, Yu states,
[0042] In another embodiment, a method for capping a copper surface on a substrate is provided which includes depositing a cobalt capping material over the metallic copper surface while leaving exposed the dielectric surface during a deposition-treatment cycle.  In one example, the deposition-treatment cycle includes exposing the substrate to a cobalt precursor gas to selectively form a first cobalt layer over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process, exposing the first cobalt layer to a plasma containing nitrogen, ammonia, an ammonia/nitrogen mixture, or hydrogen during a treatment process.  The method further provides exposing the substrate to the cobalt precursor gas to selectively form a second cobalt layer over the first cobalt layer while leaving exposed the dielectric surface during the vapor deposition process, and exposing the second cobalt layer to the plasma during the treatment process.
(Yu: ¶ 42; emphasis added)

With regard to feature [2] of claim 7, the process explained in paragraph [0031] of Yu is a “plasma pre-treatment process to remove contaminants 212 from the copper contacts 208 while forming copper surfaces 214” (id.).  Therefore, a nitrogen-rich protective layer that inherently forms (supra) necessarily occurs “prior to the forming a capping layer [i.e. the Co capping layer 216] on the conductive structure [i.e. the copper contact 208]”.
Further with regard to feature [2], Yu discloses the same low-k dielectric e.g. “a silicon carbide oxide material or a carbon doped silicon oxide material” (Yu: ¶ 26) as disclosed in the Instant Application (Instant Specification: ¶ 17: “carbon doped silicon oxide”).  Yu also uses nitrogen-based plasma conditions overlapping those disclosed in the Instant Application that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Yu: “about 5 Torr”; ¶ 31); Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Yu: 400 watts (¶ 31); Instant Application: “about 350 Watts to about 500 Watts”).  (For the aforementioned plasma condition, compare the specific example in the last sentence of ¶ 31 of Yu with conditions in the Instant Specification at ¶ 24.)  Moreover, Yu explicitly exposes the surface 210 of the low-k dielectric layer 204 to the nitrogen-based plasma.  
Particularly with regard to the newly claimed pressure range of “about 1.5 Torr to about 4.5 Torr”, which Applicant argues is a “critical range” (Remarks filed 10/19/22 at page 9).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  
The Instant Application indicates that term “about” may be interpreted as varying within 5 % of the value (Instant Specification: ¶ 15).  That means “about 4.5 Torr” can be as large as 4.725%.  As also indicated above, Yu teaches that the pressure is  “about 5 Torr”.  Although Yu does not define “about”, it necessarily implies a range around 5 Torr, thereby including an amount below 5 Torr.  Even if the term “about” is taken to be as narrow as in the Instant Application, i.e. 5 %, then the example pressure in Yu may be as low as 4.75 Torr, which differs by only 0.025 Torr from the claimed upper limit.  The Instant Application fails to provide any experimental results for pressure greater than “about 4.5 Torr”, which may be as high as 4.725 Torr.  According to precedent, then, it is incumbent upon Applicant to show that using a pressure as high as 4.725 Torr would provide a different result, i.e. an unexpected result, from the “about 5 Torr”, e.g. 4.75 Torr used in Yu. 
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Yu creates the claimed nitrogen-rich protective layer in the surface 210 of the low-k dielectric 204.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the elements of feature [2].

With regard to feature [5] of claim 7, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon carbide, silicon nitride (Yu: ¶ 49).  It is well known in the art that the aforementioned materials can be etched selectively to low-k carbon-doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.

With regard to feature [6a]-[6b] of claim 7,
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.
Yu does not disclose features [6a]-[6b].
Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean and stabilize the surfaces and thereby provide better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).  As such, Kim may be seen as an improvement to Yu in this regard.  (See MPEP 2143.)
Further with regard to feature [6b] of claim 7, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 7.

Claims 10 and 34 read,
10. (Currently Amended) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises treating the low-k dielectric layer with an ammonia plasma or a nitrogen plasma having a plasma power between about 350 Watts and about 500 Watts. 
34. (Previously Presented) The method of claim 7, wherein dissociating the capping layer precursor with the second nitrogen-based plasma comprises treating the capping layer precursor with an ammonia plasma or a nitrogen plasma at a process pressure greater than about 4.5 Torr.  
As explained under feature [2] of claim 7, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range for the plasma of claim 10.  The nitrogen-based plasma pressure range includes “preferably from about 0.5 Torr to about 10 Torr, and more preferably, from about 1 Torr to about 5 Torr” during formation of the Co capping layer (¶ 36), which establishes a prima facie case of obviousness for the overlapping the claimed pressure range of “greater than about 4.5 Torr”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  
This is all of the features of claims 10 and 34.

Claims 12, 13, and 21 read, 
12. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
13. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer within the low-k dielectric layer and at a distance below a top surface of the low-k dielectric layer.  
21. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma before the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 12, 13, and 21 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 33 and 35, Yu further discloses,
33. (Previously Presented) The method of claim 7, wherein depositing the capping layer 216 precursor comprises exposing the conductive structure to a cobalt carbonyl precursor [¶¶ 44, 45, 47].  
35. (Previously Presented) The method of claim 7, further comprising repeating depositing the capping layer precursor and dissociating the capping layer precursor 2 to 6 times [¶¶ 38, 42, as explained above under feature [2] of claim 7 (supra)].

Claim 23 reads,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures within a dielectric layer; 
[2] depositing a capping layer on the conductive structures using plasma-enhanced chemical vapor deposition; 
[3a] selectively forming a nitrogen-rich protective layer, prior to depositing the capping layer on the conductive structures, using a nitrogen-based plasma with a process pressure between about 1.5 Torr and about 4.5 Torr,  
[3b] wherein the nitrogen-rich protective layer has a nitrogen concentration profile between adjacent conductive structures, within the dielectric layer, and at a distance below a top surface of the dielectric layer; 
[4] forming an etch stop layer on the capping layer and the dielectric layer; and  
[5a] performing a plasma treatment on the etch stop layer, 
[5b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.

With regard to claim 23, Yu discloses,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures 208 within a dielectric layer 204; 
[2] depositing a capping layer 216 on the conductive structures 208 using plasma-enhanced chemical vapor deposition [¶¶ 32-48; Figs. 2C, 3];
[3a] selectively forming a nitrogen-rich protective layer [inherent for the reasons explained under feature [2] of claim 7 (supra)], prior to depositing the capping layer 216 on the conductive structures 208, using a nitrogen-based plasma with a process pressure … [“about 5 Torr” (supra)],  
[3b] wherein the nitrogen-rich protective layer has a nitrogen concentration profile between adjacent conductive structures 208, within the dielectric layer 204, and at a distance below a top surface of the dielectric layer 204;
[4] forming an etch stop layer 220 on the capping layer 216 and the dielectric layer 204 [¶ 49; Fig. 2D]; and
[5a]-[5b] … [not taught].  

With regard to feature [2] of claim 23, Yu states that the capping layer 216 can be formed by a cyclic PECVD process explained at length (Yu: ¶¶ 32-48; Fig. 3).  Particularly, it is noted that in each of paragraphs [0045]-[0047], states that the cobalt precursors used to deposit the cobalt capping layer 216 may be “plasmas thereof” (emphasis added).  Therefore, PECVD may be used to form the cobalt capping layer 216. 

With regard to feature [3a] of claim 23, see the discussion under feature [2] of claim 7, which is incorporated here.  

With regard to feature [3b] of claim 23, again because the dielectric materials and the ammonia plasma conditions are essentially the same, as explained above under feature [2] of claim 7, it is held, absent evidence to the contrary, that the nitrogen concentration profile in the dielectric layer 204 of Yu is “within the dielectric layer 204, and at a distance below a top surface of the dielectric layer 204”.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [4] of claim 23, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon carbide, silicon nitride (Yu: ¶ 49).  It is well known in the art that the aforementioned materials can be etched selectively to low-k carbon-doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.

With regard to feature [5a]-[5b] of claim 23,
[5a] performing a plasma treatment on the etch stop layer, 
[5b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.
Yu does not disclose features [5a]-[5b].
As explained above, Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean contaminants from the surfaces and stabilize the plasma-treated layers to thereby provide better moisture and oxygen resistance as well as better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).
Further with regard to feature [5b] of claim 23, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 23.

Claims 24 and 28 read,
24. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises: 
[1] forming a first portion of a silicon nitride, wherein the first portion has a peak nitrogen concentration in atomic percentage higher than a second portion and a third portion of the silicon nitride, and wherein the first portion is located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 
[2] forming the second portion of the silicon nitride with 50% of the peak nitrogen concentration, wherein the second portion is located between about 7 nm and about 8 nm and between about 12 nm and about 20 nm below the top surface of the dielectric layer; and 
[3] forming the third portion of the silicon nitride with 30% of the peak nitrogen concentration, wherein the third portion is located between about 5 nm and about 7 nm and between about 20 nm and about 25 nm below the top surface of the dielectric layer.  
25. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
28. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises converting a top portion of the dielectric layer to the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 24, 25, and 28 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 26 reads,
26. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with an ammonia plasma or a nitrogen plasma to form a nitrogen-rich protective layer.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen concentration profile for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 27 reads, 
27. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with the nitrogen-based plasma process having a plasma power between about 350 Watts and about 500 Watts.  
As explained under feature [2] of claim 23, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range.  

With regard to claim 39, Yu further discloses,
39. (Currently Amended) The method of claim 23, further comprising depositing the capping layer 216 using plasma-enhanced chemical vapor deposition [Yu: ¶ 31].
PEALD is a PECVD method. 

B. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Banerji and Kim, and as evidenced by admissions in the Instant Application.
The prior art of Yu in view of Kim, as explained above, teaches each of the features of claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39.  While Examiner maintains that the newly claimed range of “about 1.5 Torr to about 4.5 Torr” for the first nitrogen-based plasma exposure of the low-k dielectric layer is prima facie obvious over Yu in view of Kim, in the event that Applicant may provide proper evidence of an unexpected result, for “about 4.5 Torr” versus “about 5 Torr” (supra), then this would be a difference between Yu and the above-listed claims. 
As explained above, Banerji is directed to essentially the same process as disclosed in Yu. More particularly, each of Banerji and Yu uses the ammonia plasma pretreatment for the same purpose of cleaning the copper surface of contaminants (Banerji at paragraph bridging cols. 12-13; and Yu at ¶ 31).  As also explained above Banerji teaches a pressure range of 1.5 Torr to 4 Torr for the ammonia plasma treatment and the same power range of 200 to 1000 watts. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure range of 1.5 Torr to 4 Torr for the ammonia plasma pretreatment in Yu because Yu states that the pressure of “about 5 Torr” is just one example and does not limit the range, such that one having ordinary skill in the art would use other known pressures suitable for the identical purpose of contaminant remove from the copper such as the pressure range of 1.5 Torr to 4 Torr as taught in Banerji.  
This is all of the potential differences in features of claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39, not already addressed above.

C. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Yu in view of Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”) or (2) Yu in view of Banerji and Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”).
Claim 22 reads,
22. (Previously Presented) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric layer on the etch stop layer; and 
[2] forming an other conductive structure within the other low-k dielectric layer, wherein the other conductive structure is in contact with the conductive structure through the etch stop layer and the capping layer.
The prior art of either (1) Yu in view of Kim and as evidenced by admissions in the Instant Application, or (2) Yu in view of Banerji and Kim and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 7. 
As also explained above, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4), thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as claimed.
Saito, like Yu, teaches a multilayered, copper metallization M1, M2, wherein each of the Cu layers is embedded in a low-k dielectric 22b, 24b, 26b including silicon, carbon, and oxygen, e.g. SiCOH or SiOC (Saito: low-k dielectric at col. 9, lines 46-55 and col. 12, lines 65-66; Cu at col. 11, lines 12-16 and col. 15, lines 63-66; Fig. 17).  Also like Yu, Saito also teaches depositing a capping layer CM1, CM2 that may be cobalt (Co) selectively on the exposed surfaces of each of the Cu layers M1 and M2 (Figs. 5-6 and 16-17; col. 11, lines 25-28; paragraph bridging cols. 11-12; col. 17, lines 35-39).  Still further like Yu, Saito teaches forming an etch stop layer 24a over the entire surface of the underlying metallization layer M1 (Saito: Figs. 7, 10; paragraph bridging cols. 12-13 and col. 13, lines 41-52).  
Saito further shows that the capping layer is etched to expose the underlying copper metallization M1c (Saito: Fig. 12; col. 14, lines 1-3) in order to allow direct contact with the subsequently deposited copper metallization PM2b/PM2c (Saito: Fig. 15; col. 15, lines 63-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through the etch stop 220 and through the capping layer 216, as taught in Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Saito.  Additional motivation to etch through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.   
This is all of the features of claim 22.

D. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2019/0157548 (“Wu”), US 6,491,978 (“Kalyanam”), and Saito, and as evidenced by admissions in the Instant Application.
Claim 29 reads,
29. (Currently Amended) A method, comprising: 
[1] forming first conductive structures within a first dielectric layer;
[2a] forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer, prior to forming a capping layer on the first conductive structures,
[2b] wherein the nitrogen-rich protective layer is formed using a first nitrogen-based plasma with a process pressure between about 1.5 Torr and about 4.5 Torr; 
[3] covering the first conductive structures with a capping layer precursor; 
[4] dissociating the capping layer precursor with a nitrogen-based plasma to form the capping layer; 
[5] depositing a metal nitride based etch stop layer on the capping layer and the first dielectric layer; 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the first dielectric layer from the post-deposition treatment, and 
[6c] wherein the post-deposition treatment on the metal nitride based etch stop layer removes byproducts generated during the deposition of the etch stop layer and densifies the metal nitride based etch stop layer, and
[7a] forming second conductive structures within a second dielectric layer formed on the metal nitride based etch stop layer, 
[7b] wherein the second conductive structures are in contact with the first conductive structures through the metal nitride based etch stop layer and the capping layer. 

With regard to claim 29, Yu discloses,
[1] forming a first conductive structures 208 [copper] within a first dielectric layer 204 [¶ 26; Fig. 2A]; 
[2a] forming a nitrogen-rich protective layer between adjacent first conductive structures 208 and within the first dielectric layer 204, prior to forming a capping layer 216 on the first conductive structures 208,
[2b] wherein the nitrogen-rich protective layer is formed using a first nitrogen-based plasma with a process pressure … [of “about 5 Torr”; ¶ 31];
[3] covering the first conductive structures 208 with a capping layer precursor; 
[4] dissociating the capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds] with a nitrogen-based plasma to form the capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; 
[5] depositing … etch stop layer 220 on the capping layer 216 and the first dielectric layer 204 [¶ 49; Fig. 2E];
[6a]-[7b] … [not taught].

With regard to features [2a]-[2b] of claim 29, the evidence for the inherent formation of the nitrogen-rich protective layer in the surface of the low-k dielectric layer 204 of Yu, including the admissions in the Instant Application, as well as the prima facie obviousness of the newly claimed pressure range of the nitrogen-based plasma of “about 1.5 Torr to about 4.5 Torr”, is explained above under feature [2] claim 7 and is incorporated here by reference.
This is all of the features of claim 29 disclosed in Yu. 

With regard to features [5], [6a], and [6c] of claim 29, 
[5] depositing a metal nitride based etch stop layer on the capping layer and the first dielectric layer; 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6c] wherein the post-deposition treatment on the metal nitride based etch stop layer removes byproducts generated during the deposition of the etch stop layer and densifies the metal nitride based etch stop layer, and
While Yu discloses an etch stop layer 220 over the capping layer 216 and the first dielectric layer 204, Yu does not disclose that the etch stop layer is “metal nitride based” as required by feature [5].  Nor does Yu perform a post-deposition treatment on the etch stop layer 220 and consequently does not teach features [6a] or [6c].
Wu, like Yu, teaches a method of making a metallization structure including forming Cu contacts 212 (Wu: ¶ 27) within a low-k dielectric layer 216 (Wu: ¶ 26) having an etch-stop layer ESL2(=220/230) (Wu: ¶¶ 28-30; Figs. 2A-2C ) formed thereover.  Also like Yu, Wu performs a treatment to remove contaminants from the surface of the Cu contacts 212 and the low-k  dielectric layer 216 using the same gases (albeit plasma is not mentioned) in preparation for forming the etch stop layer 220 (Wu: ¶ 28).  
Wu further teaches that the etch stop layer ESL2 includes a bottom etch stop layer 220 made from a metal nitride and a top etch stop layer 230 made from metal oxide, wherein the metal is, e.g., one of Al, Ta, and Ti (Wu: ¶¶ 28-31–especially ¶ 31).  The bottom etch stop layer 220 also serves as a diffusion barrier to oxide during the formation of the top etch stop layer 230 (Wu: ¶ 33).  In addition, Wu teaches performing a post-deposition plasma treatment of the metal nitride bottom etch stop layer 220 to clean the surface before forming the top etch stop layer 230:
[0029] In some embodiments, after the bottom etch stop layer 220 is formed, a post-treatment operation is conducted on the bottom etch stop layer 220 to clean a surface of the bottom etch stop layer 220.  In some embodiments, the post-treatment operation is a plasma cleaning process by using gas including Ar, H2, O3, N2 or NH [sic, should be NH3] at a temperature in a range from about 100° C. from about 700° C.
(Wu: ¶ 29; emphasis added)  
Cleaning removes by-products of the deposition since that is only source of  surface contamination.  Thus, Wu discloses features [5], [6a], and [6c] except for indicating that the plasma cleaning also densifies the metal nitride based etch stop layer. 
Kalyanam, like Wu, forms a CVD method for forming a metal nitride layer in a semiconductor device (col. 4, line 48 to col. 5, line 3) that may be an insulating phase of tantalum nitride, i.e. Ta3N5 (Kalyanam: col. 2, lines 35-61) which would be the same function as the etch stop layer 220 in Wu since the overall etch stop layer ESL2 functions is part of the overall laminate of insulating layers.  Also like Wu, Kalyanam performs a post-deposition plasma treatment to remove contaminants from metal nitride (Kalyanam: Abstract; col. 8, lines 13-60) that include at least some of the same plasma forming gases as those used in Wu, i.e. argon, hydrogen, nitrogen, and ammonia (id.).  Kalyanam also teaches that the plasma treatment densifies the metal nitride to provide better diffusion barrier properties, as desired in Wu (Wu: ¶ 33, supra). 
Inasmuch as (1) the plasma treatments in each of Wu and Kalyanam are used to clean the surface and (2) Wu expresses the additional desire to have the bottom etch stop metal nitride layer 220 function as a diffusion barrier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use plasma conditions also sufficient to densify the bottom etch stop metal nitride layer 220 of Wu in order to provide better diffusion barrier properties as taught by Kalyanam. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the etch stop layer of Wu/Kalyanam as the etch stop layer 220 in Yu because Wu explains that bottom, metal-nitride etch-stop layer 220 prevents oxide diffusion (Wu: ¶ 33), and Yu may use an oxide as the etch stop layer 220 (Yu: ¶ 49).  As such, the etch stop layer of Wu/Kalyanam may be seen as an improvement to Yu in this aspect.  (See MPEP 2143.)

With regard to feature [6b] of claim 29,
[6b] wherein the nitrogen-rich protective layer protects the first dielectric layer from the post-deposition treatment, and
It is held, absent evidence to the contrary that the nitrogen-rich protective layer inherently formed in Yu would protect the underlying low-k dielectric material 204 during the post-deposition treatment of the etch stop of and plasma treatment of Wu/Kalyanam used in Yu, at least because the added nitrogen in Yu’s plasma treatment used to clean the copper contacts 212 (as explained under claim 7, above) would densify the nitrogen-rich surface region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to features [7a]-[7b] of claim 29, 
[7a] forming second conductive structures within a second dielectric layer formed on the metal nitride based etch stop layer, 
[7b] wherein the second conductive structures are in contact with the first conductive structures through the metal nitride based etch stop layer and the capping layer. 
As explained above, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4), thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as required in features [7a]-[7b].
 Wu further teaches the elements of a typical multi-level metallization including features [7a]-[7b] except for the capping layer, as follows:
[7a] forming second conductive structures 265/260(VS2) within a second dielectric layer 240 formed on the metal nitride based etch stop layer 220/230(ESL2), 
[7b] wherein the second conductive structures 265/260(VS2) are in contact with the first conductive structures 212 through the metal nitride based etch stop layer 265/260(VS2) … [Wu: Figs. 2D-2J; ¶¶ 35-43].
Wu does not teach a capping layer and therefore does not teach that the second conductive structures 265/260(VS2) extend through a capping layer.
As explained above, Saito teaches, inter alia, that the second conductive structures M2 extend through the etch stop layer 24a and the capping layer CM1 (that may be Co, as in Yu) to directly contact the underlying copper metal contact M1. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 in Yu and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through each of the etch stop 220 and the capping layer 216, as taught in Wu/Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Wu/Saito.  Additional motivation to etch through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.
This is all of the features of claim 29.

Claim 30 reads,
30. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises forming a nitrogen concentration profile at a distance below a top surface of the first dielectric layer.  
For the reasons explained under feature [2] of claim 7, this feature is inherent in Yu.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 31 reads,
31. (Currently Amended) The method of claim 29, wherein the first nitrogen-based plasma comprises a process pressure lower than that of the second nitrogen-based plasma.  
As explained under feature [2] of claim 7, as explained above, Yu discloses a first nitrogen-based plasma, i.e. an ammonia or ammonia and hydrogen plasma having a pressure of “about 5 Torr” with no other pressures mentioned.  The second nitrogen-based plasma in Yu, also an ammonia or ammonia and hydrogen plasma, may have a pressure in the range of about 0.1 Torr to about 80 Torr, preferably from about 0.5 Torr to about 10 Torr, more preferably from about 1 Torr to 5 Torr (Yu: ¶¶ 35-36).  Thus, Yu teaches that the plasma pressures include pressure from greater than about 5 Torr to about 80 Torr.  
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure such as 6 Torr to 80 Torr because Yu suggests these pressures as suitable for the plasma pressure used to dissociate the cobalt precursor into the cobalt capping layer.  So done the pressure of the first nitrogen-based plasma is lower than that of the second nitrogen-based plasma.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  Thus, it is incumbent upon Applicant to show an unexpected result for using a second nitrogen-based plasma pressure of greater than 4.5 Torr that is somehow distinct from the range of, e.g. 6 Torr to 80 Torr disclosed in Yu.

E. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Banerji, Wu, Kalyanam, and Saito, and as evidenced by admissions in the Instant Application.
The prior art of Yu in view of Wu, Kalyanam, and Saito, as explained above, teaches each of the features of claims 29-31.  While Examiner maintains that the newly claimed range of “about 1.5 Torr to about 4.5 Torr” for the first nitrogen-based plasma exposure of the low-k dielectric layer is prima facie obvious over Yu in view of Kim, in the event that Applicant may provide proper evidence of an unexpected result, for “about 4.5 Torr” versus “about 5 Torr” (supra), then this would be a difference between Yu and the above-listed claims. 
As explained above, Banerji is directed to essentially the same process as disclosed in Yu. More particularly, each of Banerji and Yu uses the ammonia plasma pretreatment for the same purpose of cleaning the copper surface of contaminants (Banerji at paragraph bridging cols. 12-13; and Yu at ¶ 31).  As also explained above Banerji teaches a pressure range of 1.5 Torr to 4 Torr for the ammonia plasma treatment and the same power range of 200 to 1000 watts. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pressure range of 1.5 Torr to 4 Torr for the ammonia plasma pretreatment in Yu because Yu states that the pressure of “about 5 Torr” is just one example and does not limit the range, such that one having ordinary skill in the art would use other known pressures suitable for the identical purpose of contaminant remove from the copper such as the pressure range of 1.5 Torr to 4 Torr as taught in Banerji.  
This is all of the potential differences in features of claims 29-31, not already addressed above.

VI. Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Yu does not disclose the newly claim pressure range of “about 1.5 Torr to about 4.5 Torr”, which Applicant argues is a “critical range” (Remarks filed 10/19/22 at page 9).  As explained above, the Instant Application indicates that term “about” may be interpreted as varying within 5 % of the value (Instant Specification: ¶ 15).  That means “about 4.5 Torr” can be as large as 4.725%.  As also indicated above, Yu teaches that the pressure is  “about 5 Torr”.  Although Yu does not define “about”, it necessarily implies a range around 5 Torr, thereby including an amount below 5 Torr.  Even if the term “about” is taken to be as narrow as in the Instant Application, i.e. 5 %, then the example pressure in Yu may be as low as 4.75 Torr, which differs by only 0.025 Torr from the claimed upper limit.  The Instant Application fails to provide any experimental results for pressure greater than “about 4.5 Torr”, which may be as high as 4.725 Torr.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  As such, it is incumbent upon Applicant to show that using a pressure as high as 4.725 Torr would provide a different result, i.e. an unexpected result, from the “about 5 Torr”, e.g. 4.75 Torr used in Yu.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814